Order entered January 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01027-CR
                                      No. 05-13-01028-CR
                                      No. 05-13-01029-CR
                                      No. 05-13-01030-CR

                             ANGELA KAY TAYLOR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
      Trial Court Cause Nos. F13-55645-Q, F13-30649-Q, F13-55642-Q, F12-40522-Q

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file, within FIFTEEN DAYS of

the date of this order, supplemental clerk’s records containing detailed itemizations of the costs

assessed in the cases, including but not limited to, specific court costs, fees, and court appointed

attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001, the cost

bills shall be signed by the officer who charged the cost or the officer who is entitled to receive

payment for the costs.     We further ORDER that the supplemental clerk’s records include

documents explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                    /s/   LANA MYERS
                                                          JUSTICE